UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1488


DING JIN JING, a/k/a Dian Jin Jiang,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 3, 2013               Decided:   December 11, 2013


Before DUNCAN, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nataliya I. Gavlin, GAVLIN & ASSOCIATES, P.C., New York, New
York, for Petitioner.     Stuart F. Delery, Assistant Attorney
General, Leslie McKay, Assistant Director, Melissa K. Lott,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ding Jin Jing, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration       judge’s           denial      of        his    requests         for       asylum,

withholding       of    removal       and     withholding             under    the     Convention

Against    Torture.            We    have     thoroughly             reviewed        the    record,

including the transcript of Jing’s merits hearing, the record of

Jing’s sworn statement taken after his arrival in the United

States,     the     credible         fear     interview          and        Jing’s     supporting

evidence.     We conclude that the record evidence does not compel

a ruling contrary to the Board’s dismissal and that substantial

evidence supports the adverse credibility finding.                                  See 8 U.S.C.

§ 1252(b)(4)(B) (2012); INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992).

            Accordingly,            we   deny       the    petition         for     review.      We

dispense     with       oral    argument         because             the    facts     and     legal

contentions       are   adequately           presented          in    the     materials      before

this court and argument would not aid the decisional process.



                                                                               PETITION DENIED




                                                2